EXHIBIT 10.2

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated March 22, 2005 (the “Agreement”) is
entered into by and among DaVita Inc., a Delaware corporation (the “Company”),
the guarantors listed in Schedule 1 hereto (the “Guarantors”), and J.P. Morgan
Securities Inc. (“JPMorgan”), on behalf of itself and on behalf of the several
Initial Purchasers identified on Schedule 1 to the Purchase Agreement (the
“Initial Purchasers”).

 

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated March 15, 2005 (the “Purchase Agreement”), which
provides for, among other things, the sale by the Company to the Initial
Purchasers of $850,000,000 aggregate principal amount of the Company’s 7 1/4%
Senior Subordinated Notes due 2015 (the “Securities”) which will be guaranteed
on an unsecured senior subordinated basis by each of the Guarantors. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company and the Guarantors have agreed to provide to the Initial Purchasers and
their direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

 

“Exchange Securities” shall mean senior subordinated notes issued by the Company
and guaranteed by the Guarantors under the Indenture containing terms identical
to the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate

 



--------------------------------------------------------------------------------

for failure to comply with this Agreement) and to be offered to Holders of
Securities in exchange for Securities pursuant to the Exchange Offer.

 

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of the
Closing Date among the Company, the Guarantors and The Bank of New York Trust
Company, N.A., as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

 

“JPMorgan” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

 

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has been declared effective under the Securities Act
and such Securities have been exchanged or disposed of pursuant to such
Registration Statement, (ii) when such Securities are eligible to be sold
pursuant to Rule 144(k) (or

 

-2-



--------------------------------------------------------------------------------

any similar provision then in force, but not Rule 144A) under the Securities Act
or (iii) when such Securities cease to be outstanding.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all out-of-pocket expenses
of any Persons in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus and any amendments
or supplements thereto, any underwriting agreements, securities sales agreements
or other similar agreements and any other documents relating to the performance
of and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the fees and
disbursements of one counsel for the Holders (which counsel shall be selected by
the Majority Holders and which counsel may also be counsel for the Initial
Purchasers) and (viii) the fees and disbursements of the independent public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Senior Registration Rights Agreement” shall have the meaning set forth in the
Indenture.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities (other than Registrable Securities as such
term is defined Senior Registration Rights Agreement) unless approved by the
Holders whose Registrable Securities are to be covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.

 

“Staff” shall mean the staff of the SEC.

 

-3-



--------------------------------------------------------------------------------

“Target Date” shall have the meaning set forth in Section 2(d) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2. Registration Under the Securities Act.

 

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall (i) within
270 days of the Closing Date, cause to be filed an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities and (ii) use their reasonable best efforts to
(x) cause such Registration Statement to become and be declared effective within
360 days of the Closing Date and (y) cause such Exchange Offer Registration
Statement to remain effective until the earlier of (A) 180 days after the
closing of the Exchange Offer and (B) the first day after the consummation of
the Exchange Offer when Participating Broker-Dealers no longer have a prospectus
delivery obligation under Staff interpretations. The Company and the Guarantors
shall commence the Exchange Offer promptly after the Exchange Offer Registration
Statement is declared effective by the SEC and use their reasonable best efforts
to complete the Exchange Offer not later than 45 days after such effective date.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

 

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement;

 

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address (located in the Borough of Manhattan, The City of New York) and in
the manner specified in the notice, prior to the close of business on the last
Exchange Date; and

 

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business, New York City time, on the last Exchange Date that is a
Business Day, by sending to the institution and at the address (located in the
Borough of Manhattan, The City of New York) specified in the notice, a telegram,
telex, facsimile transmission or letter setting forth the name of

 

-4-



--------------------------------------------------------------------------------

such Holder, the principal amount of Registrable Securities delivered for
exchange and a statement that such Holder is withdrawing its election to have
such Securities exchanged.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
(iv) it is not engaged in, and does not intend to engage in, the distribution
(within the meaning of the Securities Act) of the Exchange Securities, (v) if
such Holder is a broker-dealer, it did not purchase the notes being tendered in
the Exchange Offer directly from the Company for resale pursuant to Rule 144A
under the Securities Act or any other available exemption from registration
under the Securities Act, and (vi) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus in connection with any
resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

 

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than (i) that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff and (ii) that no action or proceeding shall have been instituted in
any court or by or before any governmental agency with respect to the Exchange
Offer which, in the Company’s judgment, would reasonably be expected to prevent
the Company and the Guarantors from proceeding with or completing the Exchange
Offer.

 

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the date
that is 395 days from the Closing Date or (iii) any Initial Purchaser shall so
request in writing not later than 90 Business Days following completion of the
Exchange Offer with respect to the Registrable Securities not eligible to be
exchanged for Exchange Securities in the Exchange Offer and held by it, the
Company and the Guarantors shall use their reasonable best efforts to cause to
be filed as soon as practicable after such determination, date or request, as
the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement declared effective by the SEC.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their

 

-5-



--------------------------------------------------------------------------------

reasonable best efforts to file and have declared effective by the SEC both an
Exchange Offer Registration Statement pursuant to Section 2(a) with respect to
all Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer.

 

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the
expiration of the period referred to in Rule 144(k) (or any similar rule then in
force, but not Rule 144A) under the Securities Act with respect to the
Registrable Securities or such shorter period that will terminate when all the
Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or otherwise cease to be
Registrable Securities (the “Shelf Effectiveness Period”). The Company and the
Guarantors further agree to supplement or amend the Shelf Registration Statement
and the related Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder of Registrable Securities with respect to information relating to such
Holder, and to use their reasonable best efforts to cause any such amendment to
become effective and such Shelf Registration Statement and Prospectus to become
usable as soon as thereafter practicable. The Company and the Guarantors agree
to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.

 

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC.

 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective by 5:00
p.m. (Eastern Standard Time) on the date that is 395 days after the Closing Date
(the “Target Date”), the interest rate on the Registrable Securities will be
increased by (i) 0.25% per annum for the first 90-day period following the
Target Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the Exchange Offer is completed or
the Shelf Registration Statement, if required hereby, is declared effective by
the SEC or the Securities become freely tradable under the Securities Act, up to
a maximum of 1.00% per annum of additional interest.

 

If the Shelf Registration Statement, if required hereby, has been declared
effective and thereafter at any time after the Target Date either ceases to be
effective or the Prospectus contained therein ceases to be usable at any time
during the Shelf Effectiveness Period, and such failure to remain effective or
usable exists for more than 45 days (whether or not consecutive) in any 12-month
period, then the interest rate on the Registrable Securities with respect to any
period during which the Shelf Registration Statement ceases to be effective or
the Prospectus contained therein ceases to be usable will be increased by (i)
0.25% per annum for the first 90-day period immediately commencing on the 46th
day in such 12-month period and (ii) an additional 0.25% per annum with respect
to each subsequent 90-day period, in each case until the Shelf Registration
Statement has again been declared effective or the Prospectus again becomes
usable, up to a maximum of 1.00% per annum of additional interest.

 

-6-



--------------------------------------------------------------------------------

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

3. Registration Procedures.

 

(a) In connection with their obligations pursuant to Section 2(a) and Section
2(b) hereof, the Company and the Guarantors shall:

 

(i) prepare and file with the SEC a Registration Statement, within the time
periods specified by Section 2 hereof, on the appropriate form under the
Securities Act, which form (x) shall be selected by the Company and the
Guarantors, (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the Holders thereof and (z) shall comply
as to form in all material respects with the requirements of the applicable form
and include all financial statements required by the SEC to be filed therewith;
and use their reasonable best efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;

 

(ii) use their reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary under applicable law to keep such Registration Statement effective
for the applicable period in accordance with Section 2 hereof and cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act; and
keep each Prospectus current during the period described in Section 4(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;

 

(iii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for such Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto as such Holder,
counsel or Underwriter may reasonably request, in order to facilitate the sale
or other disposition of the Registrable Securities thereunder; and subject to
Section 3(d) hereof, the Company and the Guarantors consent to the use of such
Prospectus and any amendment or supplement thereto in accordance with applicable
law by each of the Holders of Registrable Securities and any such Underwriters
in connection with the offering and sale of the Registrable Securities covered
by and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;

 

(iv) use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions within the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement is declared effective by the SEC;
cooperate with such Holders in connection with any filings required to be made
with the National Association of Securities Dealers, Inc.; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that neither the

 

-7-



--------------------------------------------------------------------------------

Company nor any Guarantor shall be required to (1) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or (3)
subject itself to taxation in any such jurisdiction if it is not so subject;

 

(v) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for such Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (1) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (2) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (4) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Shelf Registration Statement is
effective that requires the making of any changes in such Registration Statement
or Prospectus in order that the Registration Statement or Prospectus not contain
an untrue statement of a material fact nor omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, (6) of
any determination by the Company or any Guarantor that a post-effective
amendment to a Registration Statement would be appropriate (other than a
post-effective amendment the sole purpose of which is to add additional selling
securityholders) and (7) of any determination by the Company (other than for the
avoidance of its obligations under this Agreement), in the exercise of its
reasonable judgment, that (A) it is not in the best interests of the Company and
its stockholders to disclose a possible acquisition or business combination or
other transaction, business development or event involving the Company that may
require disclosure in the Shelf Registration Statement, or if required to be
kept effective after consummation of the Exchange Offer, the Exchange Offer
Registration Statement, or (B) obtaining any financial statements relating to an
acquisition or business combination required to be included in the Shelf
Registration Statement, or if required to be kept effective after consummation
of the Exchange Offer, the Exchange Offer Registration Statement, would be
impracticable. Any notice provided pursuant to this Section 3(a)(v)(7) shall not
be required to disclose any such possible acquisition, business combination or
other transaction, business development or event if the Company determines in
the exercise of its reasonable judgment that such acquisition or business
combination or other transaction, business development or event should remain
confidential.

 

(vi) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide prompt notice to each Holder of the withdrawal of
any such order;

 

(vii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities included in such Shelf Registration, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);

 

-8-



--------------------------------------------------------------------------------

(viii) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request a reasonable period of
time prior to the closing of any sale of Registrable Securities;

 

(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities, such
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Company
and the Guarantors shall notify the Holders of Registrable Securities to suspend
use of the Prospectus as promptly as practicable after the occurrence of such an
event, and such Holders hereby agree to suspend use of the Prospectus until the
Company and the Guarantors have amended or supplemented the Prospectus to
correct such misstatement or omission;

 

(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus, provide copies of such document to the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, to the
Holders of Registrable Securities and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Holders of Registrable Securities included in
such Shelf Registration or their counsel) available for discussion of such
document; and the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, file any Prospectus, any amendment
of or supplement to a Registration Statement or a Prospectus of which the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders of Registrable Securities or their counsel) shall reasonably object
within a reasonable period of time;

 

(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

 

(xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 

(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, one counsel (in addition to any local counsel) and one
firm of accountants designated by the Holders of Registrable Securities and one
counsel (in addition to any local counsel) and one firm of accountants
designated by such

 

-9-



--------------------------------------------------------------------------------

Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and the
Guarantors, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; in order to comply with their due diligence
requirements, provided that if any such information is identified by the Company
or any Guarantor as being confidential or proprietary, each Person receiving
such information shall agree to keep such information confidential for purposes
of Regulation FD and take such actions as are reasonably necessary to protect
the confidentiality of such information to the extent such action is otherwise
not inconsistent with, an impairment of or in derogation of the rights and
interests of any Inspector, Holder or Underwriter);

 

(xiv) in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Company or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

 

(xv) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of the matters to be so
included in such filing; and

 

(xvi) in the case of a Shelf Registration, enter into such customary agreements
(including, if requested, an underwriting agreement in customary form including
customary indemnification and contribution provisions) and take all such other
actions in connection therewith (including those requested by the Holders of a
majority in principal amount of the Registrable Securities being sold) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to any
Underwriters of such Registrable Securities and to any Holder of Registrable
Securities that has reasonably demonstrated to the Company that such Holder may
have a “due diligence” defense under Section 11 of the Securities Act with
respect to the business of the Company and its subsidiaries and the Registration
Statement, Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders of a majority in
principal amount of the Registrable Securities being sold (to the extent such
Holders have reasonably demonstrated to the Company that such Holder may have a
“due diligence” defense under Section 11 of the Securities Act) such
Underwriters and their respective counsel) and addressed to each such selling
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings, (3) (i)
obtain “comfort” letters from the independent certified public accountants of
the Company and the Guarantors (and, if necessary, any other certified public
accountant of any subsidiary of the Company or any Guarantor, or of any business
acquired by the Company or any Guarantor for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings and (ii) use their reasonable

 

-10-



--------------------------------------------------------------------------------

best efforts to obtain “comfort” letters from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
certified public accountant of any subsidiary of the Company or any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder (to the extent such
Holder has reasonably demonstrated to the Company and to the independent
certified public accountants of the Company that such Holder may have a “due
diligence” defense under Section 11 of the Securities Act), such letters to be
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings and (4) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold (to the
extent such Holders have reasonably demonstrated to the Company that such Holder
may have a “due diligence” defense under Section 11 of the Securities Act) or
the Underwriters, and which are customarily delivered in underwritten offerings,
to evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.

 

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing, and the Company may exclude from such
registration the Registrable Securities of any Holder that fails to furnish such
information within a reasonable time after receiving such request.

 

(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Company and the
Guarantors of the happening of any event of the kind described in Section
3(a)(v)(3), 3(a)(v)(5) or 3(a)(v)(7) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof or
notice from the Company that dispositions of Registrable Securities pursuant to
the Shelf Registration Statement may be resumed and, if so directed by the
Company and the Guarantors, such Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Holder’s possession, of the Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d) If the Company and the Guarantors shall give any notice pursuant to Section
3(c) hereof to suspend the disposition of Registrable Securities pursuant to a
Shelf Registration Statement, the Company and the Guarantors shall extend the
period during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus necessary to resume such dispositions
or notice from the Company that dispositions of Registrable Securities pursuant
to the Shelf Registration Statement may be resumed. The Company and the
Guarantors may give any such notice only twice during any 365-day period and any
such suspensions shall not exceed 30 days for each suspension and there shall
not be more than two suspensions in effect during any 365-day period.

 

(e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering.

 

-11-



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer.

 

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the Securities Act in connection with resales of Exchange Securities for
their own accounts, so long as the Prospectus otherwise meets the requirements
of the Securities Act.

 

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), if requested by the Initial
Purchasers or by one or more Participating Broker-Dealers, in order to expedite
or facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers consistent with the positions of the Staff recited in Section
4(a) above. The Company and the Guarantors further agree that Participating
Broker-Dealers shall be authorized to deliver such Prospectus during such period
in connection with the resales contemplated by this Section 4, subject to the
right of the Company to suspend use of any Prospectus pursuant to Section 3(c)
hereof.

 

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to Section
4(b) above.

 

5. Indemnification and Contribution.

 

(a) The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any Prospectus or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser or information relating
to any Holder furnished to the Company in writing through JPMorgan or any
selling Holder expressly for use therein, provided that with respect to any such
untrue statement in or omission from any preliminary prospectus relating to a
Registration Statement, the indemnity agreement contained in this paragraph (a)
shall not inure to the benefit of any Holder to the extent that the sale to the
Person asserting any such loss, claim, damage or liability was an initial resale
by such Holder and any such loss, claim, damage or liability of or with respect
to such

 

-12-



--------------------------------------------------------------------------------

Holder results from the fact that both (i) a copy of the final Prospectus was
not sent or given to such Person at or prior to the written confirmation or the
sale of such Securities to such Person and (ii) the untrue statement in or
omission from such preliminary prospectus was corrected in the final Prospectus
relating to such Registration Statement unless, in either case, such failure to
deliver the Prospectus was a result of non-compliance by the Company or any of
the Guarantors with the provisions of Section 3 hereof.

 

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors and officers of the Company and the Guarantors,
each officer of the Company and the Guarantors who signed the Registration
Statement and each Person, if any, who controls the Company, any of the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in any Registration Statement and any Prospectus.

 

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall be entitled to participate therein and to
the extent that it wishes, jointly with any other similarly notified
Indemnifying Person, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, the Indemnifying Person shall not be liable to the Indemnified
Person under this Section 5 for any legal or other expenses subsequently
incurred by the Indemnified Person in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that an Indemnified
Person shall have the right to employ its own counsel in any such action, but
the fees, expenses and other charges of such counsel for the Indemnified Person
will be at the expense of such Indemnified Person unless (i) the employment of
counsel by the Indemnified Person has been authorized in writing by the
Indemnifying Person, (ii) the Indemnified Person has reasonably concluded (based
upon advice of counsel to the Indemnified Person) that there may be legal
defenses available to it or other Indemnified Persons that are different from or
in addition to those available to the Indemnifying Person, (iii) a conflict or
potential conflict exists (based upon advice of counsel to the Indemnified
Person) between the Indemnified Person and the Indemnifying Person (in which
case the Indemnifying Person will not have the right to direct the defense of
such action on behalf of the Indemnified Person) or (iv) the Indemnifying Person
has not in fact employed counsel reasonably satisfactory to the Indemnified
Person to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the Indemnifying Person. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by JPMorgan, (y) for any Holder, its directors

 

-13-



--------------------------------------------------------------------------------

and officers and any control Persons of such Holder shall be designated in
writing by the Majority Holders and (z) in all other cases shall be designated
in writing by the Company. Each Indemnified Person, as a condition to the
agreements contained in this Section 5, shall use all reasonable efforts to
cooperate with the Indemnifying Person in the defense of any such action or
claim. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent

 

-14-



--------------------------------------------------------------------------------

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

 

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

 

6. General.

 

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 6 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c) and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to

 

-15-



--------------------------------------------------------------------------------

permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

 

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder (excluding those agreements made in Section 5
hereto) between the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(i) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

(j) Addition and Removal of Guarantors. In the event that any Person that is not
a party to this Agreement shall at any time guarantee any Registrable Securities
or Exchange Securities then, prior to or contemporaneously with such Person
entering into its guarantee of the Registrable Securities or the Exchange
Securities, as the case may be, such Person, the other Guarantors and the
Company shall enter into an amendment to this Agreement (which amendment need
not be signed by the Initial Purchasers), pursuant to which such Person shall
become a Guarantor under this Agreement with all the duties and obligations of a
Guarantor hereunder. If a Guarantor is released from all of its Guarantees of
the Registrable Securities and the Exchange Securities, such Guarantor shall be
automatically and unconditionally released and discharged from all of its
obligations under this Agreement (other than (i) obligations and liabilities
which may have arisen prior to the time of such release and discharge and (ii)
any obligation set forth in Section 5 hereof to the extent such obligation
arises out of any untrue statement or alleged untrue statement or omission or
alleged omission or suit, action or proceeding which occurred prior to such
release) without any further action required on the part of the Company, the
Guarantors or any other Person.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

DAVITA INC.

By:   /s/    JOSEPH SCHOHL            

Name:

  Joseph Schohl    

Title:

  Vice President, Secretary and General Counsel

 

-17-



--------------------------------------------------------------------------------

 

GUARANTORS

 

    

Astro, Hobby, West Mt. Renal Care Limited Partnership

Bay Area Dialysis Partnership

Beverly Hills Dialysis Partnership

Carroll County Dialysis Facility, Inc.

Continental Dialysis Center of Springfield-Fairfax, Inc.

Continental Dialysis Centers, Inc.

DaVita Nephrology Associates of Utah, L.L.C.

DaVita – West, LLC

Dialysis Specialists of Dallas, Inc.

Downriver Centers, Inc.

East End Dialysis Center, Inc.

Eastmont Dialysis Partnership

Elberton Dialysis Facility, Inc.

Flamingo Park Kidney Center, Inc.

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

Kidney Care Rx, Inc. (fka Total Renal Support Services, Inc.)

Kidney Care Services, LLC

Lincoln Park Dialysis Services, Inc.

Mason-Dixon Dialysis Facilities, Inc.

Nephrology Medical Associates of Georgia, LLC

Open Access Sonography, Inc.

Orange Dialysis, LLC

Pacific Coast Dialysis Center

PDI Holdings, Inc.

PDI Supply, Inc.

Peninsula Dialysis Center, Inc.

Physicians Dialysis Acquisitions, Inc.

Physicians Dialysis Ventures, Inc.

Physicians Dialysis, Inc.

Renal Treatment Centers – California, Inc.

Renal Treatment Centers – Hawaii, Inc.

Renal Treatment Centers – Illinois, Inc.

Renal Treatment Centers – Mid-Atlantic, Inc.

Renal Treatment Centers – Northeast, Inc.

Renal Treatment Centers – Southeast, LP

Renal Treatment Centers – West, Inc.

Renal Treatment Centers, Inc.

RMS DM, LLC

RTC - Texas Acquisition, Inc.

RTC Holdings, Inc.

RTC TN, Inc.

Sierra Rose Dialysis Center, LLC

Southwest Atlanta Dialysis Centers, LLC

Total Acute Kidney Care, Inc.

Total Renal Care / Eaton Canyon Dialysis Center Partnership

Total Renal Care of Colorado, Inc.

Total Renal Care of Utah, L.L.C.

Total Renal Care Texas Limited Partnership

 

-18-



--------------------------------------------------------------------------------

    

Total Renal Care, Inc.

Total Renal Care/Peralta Renal Center Partnership

Total Renal Care/Piedmont Dialysis Partnership

Total Renal Laboratories, Inc.

Total Renal Research, Inc.

TRC – Indiana, LLC

TRC of New York, Inc.

TRC West, Inc.

Tri-City Dialysis Center, Inc.

 

By:   /s/    H.W. GUY SEAY             H.W. Guy Seay, Authorized Signatory

 

-19-



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES INC.

For itself and on behalf of the several Initial Purchasers By:   /s/    ANDREW
T. BRODE             Authorized Signatory

 

-20-



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Guarantors

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

1.      Astro, Hobby, West Mt. Renal Care Limited Partnership

  Delaware

2.      Bay Area Dialysis Partnership

  Florida

3.      Beverly Hills Dialysis Partnership

  California

4.      Carroll County Dialysis Facility, Inc.

  Maryland

5.      Continental Dialysis Center of Springfield-Fairfax, Inc.

  Virginia

6.      Continental Dialysis Centers, Inc.

  Virginia

7.      DaVita Nephrology Associates of Utah, L.L.C.

  Utah

8.      DaVita – West, LLC

  Delaware

9.      Dialysis Specialists of Dallas, Inc.

  Texas

10.    Downriver Centers, Inc.

  Delaware

11.    East End Dialysis Center, Inc.

  Virginia

12.    Eastmont Dialysis Partnership

  California

13.    Elberton Dialysis Facility, Inc.

  Georgia

14.    Flamingo Park Kidney Center, Inc.

  Florida

15.    Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  Delaware

16.    Kidney Care Rx, Inc. (fka Total Renal Support Services, Inc.)

  Delaware

17.    Kidney Care Services, LLC

  Delaware

18.    Lincoln Park Dialysis Services, Inc.

  Illinois

19.    Mason-Dixon Dialysis Facilities, Inc.

  Maryland

20.    Nephrology Medical Associates of Georgia, LLC

  Georgia

21.    Open Access Sonography, Inc.

  Florida

22.    Orange Dialysis, LLC

  California

23.    Pacific Coast Dialysis Center

  California

24.    PDI Holdings, Inc.

  Delaware

25.    PDI Supply, Inc.

  Delaware

26.    Peninsula Dialysis Center, Inc.

  Virginia

27.    Physicians Dialysis Acquisitions, Inc.

  Delaware

28.    Physicians Dialysis Ventures, Inc.

  Delaware

29.    Physicians Dialysis, Inc.

  Delaware

30.    Renal Treatment Centers – California, Inc.

  Delaware

31.    Renal Treatment Centers – Hawaii, Inc.

  Delaware

32.    Renal Treatment Centers – Illinois, Inc.

  Delaware

33.    Renal Treatment Centers – Mid-Atlantic, Inc.

  Delaware

34.    Renal Treatment Centers – Northeast, Inc.

  Delaware

35.    Renal Treatment Centers – Southeast, LP

  Delaware

36.    Renal Treatment Centers – West, Inc.

  Delaware

37.    Renal Treatment Centers, Inc.

  Delaware

38.    RMS DM, LLC

  Delaware

39.    RTC - Texas Acquisition, Inc.

  Texas

40.    RTC Holdings, Inc.

  Delaware

41.    RTC TN, Inc.

  Delaware

 



--------------------------------------------------------------------------------

42.    Sierra Rose Dialysis Center, LLC

  Delaware

43.    Southwest Atlanta Dialysis Centers, LLC

  Delaware

44.    Total Acute Kidney Care, Inc.

  Florida

45.    Total Renal Care / Eaton Canyon Dialysis Center Partnership

  California

46.    Total Renal Care of Colorado, Inc.

  Colorado

47.    Total Renal Care of Utah, L.L.C.

  Delaware

48.    Total Renal Care Texas Limited Partnership

  Delaware

49.    Total Renal Care, Inc.

  California

50.    Total Renal Care/Peralta Renal Center Partnership

  California

51.    Total Renal Care/Piedmont Dialysis Partnership

  California

52.    Total Renal Laboratories, Inc.

  Florida

53.    Total Renal Research, Inc.

  Delaware

54.    TRC – Indiana, LLC

  Indiana

55.    TRC of New York, Inc.

  New York

56.    TRC West, Inc.

  Delaware

57.    Tri-City Dialysis Center, Inc.

  Virginia

 